                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                              WESTERN DMSION
                                No. 5:20-CV-520-D



COLORADO BANKERS LIFE                          )·
INSURANCE COMPANY,                             )
                                               )
                                 Plaintiff,    )
                                               )
                    v.                         )               ORDER
                                               )
TYBEE ISLAND ASSET MANAGEMENT,                 )
LLC, et al.,                                   )
                                             )
                                 Defendants. )


       The court has reviewed the record and the governing law. After considering plaintiff's

motion to consolidate [D.E. 15], the motion is DENIED as meritless. Likewise, the motion to

dismiss [D.E. 12] the counterclaims is DENIED as meritless. Whether the counterclaims will

survive a motion for summary judgment is an issue for another day.

       SO ORDERED. This t..oday of July 2021.




                                                      J     SC.DEVEID
                                                      United States District Judge




          Case 5:20-cv-00520-D Document 25 Filed 07/20/21 Page 1 of 1
